UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52807 China Changjiang Mining & New Energy Co., Ltd. (Exact name of registrant as specified in its charter) Nevada 75-2571032 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Seventeenth Floor, Xinhui Mansion, Gaoxin Road Hi-Tech Zone, Xi’An P.R. China 71005 +86(29) 8833-1685 (Address of Principal Executive Offices; Zip Code) (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox The aggregate market value of the voting common stock held by non-affiliates of the issuer, based on the average bid and asked price of such stock, was $484,321 at June 30, 2012. At June 30, 2012, the registrant had outstanding 64,629,559 shares of common stock, $0.01 par value. CHINA CHANGJIANG MINING AND NEW ENERGY COMPANY LTD. For the Quarter Ended June 30, 2012 TABLE OF CONTENTS PART I ITEM 1, FINANCIAL STATEMENTS 3 ITEM 2, MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 ITEM 3, QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4, CONTROLS AND PROCEDURES 18 PART II ITEM 1, LEGAL PROCEEDINGS 20 ITEM 1A, RISK FACTORS 20 ITEM 2, UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3, DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4, (REMOVEDANDRESERVED). 21 ITEM 5, OTHERINFORMATION 21 ITEM 6, EXHIBITS 21 SIGNATURES 22 EX-31.1(CERTIFICATION) EX-31.2(CERTIFICATION) EX-32.1(CERTIFICATION) EX-32.2(CERTIFICATION) 2 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STAEMENT CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. FINANCIAL REPORT At June 30, 2012 and December 31, 2011 For the Six Months Ended June 30, 2012 and 2011 INDEX PAGE CONSOLIDATED BALANCE SHEETS 4-5 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8-13 3 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2011 (Stated in US Dollars) June 30, December 31, ASSETS (Unaudited) (Audited) Current assets Cash and cash equivalents $ $ Restricted cash (Note 3) - Deferred tax assets - Other current assets and prepayments (Note 4) Total Current Assets Property, plant and equipment, net Land use rights, net Long-term investment Due from related parties (Note 5) TOTAL ASSETS $ $ See accompanying notes to the unaudited consolidated financial statements 4 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD CONSOLIDATED BALANCE SHEETS (continued) AS OF JUNE 30, 2, 2011 (Stated in US Dollars) June 30, December 31, LIABILITIES & SHAREHOLDERS’ EQUITY (Unaudited) (Audited) Current Liabilities Other payables and accrued liabilities (Note 6) Notes payable - related parties Advance from customer - Total Current Liabilities Non-current liabilities Due to related parties (Note 7) Due to shareholders (Note 8) Payable on acquisition of a subsidiary Total Long-term Liabilities SHAREHOLDERS’ EQUITY Series C convertible preferred stock ($0.01 par value, 10,000,000 shares authorized, no shares outstanding as of December 31, 2011 and June 30, 2012) - - Common stock ($0.01 par value, 250,000,000 shares authorized, 64,629,559 shares issued and outstanding as of December 31, 2011 and June 30, 2012) Treasury stock ) ) Additional paid-in capital Retained earnings ) ) Non-controlling interests Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $　23,222,320 $　20,603,730 See accompanying notes to the unaudited consolidated financial statements 5 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) For the Three Months Ended June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, For the Six Months Ended June 30, Unaudited Unaudited Unaudited Unaudited Sales revenue (Note 9) $ Cost of revenue Gross Profit Operating expenses Administrative expenses Depreciation Amortization Total operating expenses　 Income from operations Other Income (Expenses) Interest income 73 73 Interest expenses - ) - ) Other expenses ) ) - Total Other Income (Expense) Income(Loss) before tax Income tax expense (benefit) ) ) Net Income (Note 10) $ Net income attributable to: Non-controlling interests ) Common Stockholders $ Other comprehensive income/(loss) Foreign currency translation adjustments ) ) ) Total Comprehensive Income $ Weighted average shares-Basic Weighted average shares-Diluted Earnings per share, Basic $ Diluted $ See accompanying notes to the unaudited consolidated financial statements 6 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) For the Six Months Ended June 30, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile netincome to net cash provided by operating activities: Depreciation and amortization Deferred tax assets ) - Changes in operating assets and liabilities: Other current assets and prepayments Other payables and accrued liabilities ) Advance from customers - CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment - ) Due from related parties ) ) CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from minority interest investment - Proceeds from (Repayment to)related parties ) Proceeds from shareholders - CASH PROVIDED BY (USED IN)FINANCING ACTIVITIES ) Effect of exchange rate changes on cash and cash equivalents ) NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ $ CASH AND CASH EQUIVALENTS AT END OF THE PERIOD $ $ Supplementary Disclosures for Cash Flow Information: Income taxes paid $
